DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Applicant’s election with traverse of Group I (claims 1-11), is acknowledged. The traversal is on the grounds that the inventions of Groups I-II should not be restricted because examination of the method of Group II would not impose any additional  burden on the examiner. This argument is not persuasive because burden of search is not a criteria for Lack of Unity; and the Lack of Unity of record establishes that the invention of Group I does not escape the prior art, thus lacks unity of invention.





3.	The Amendments filed on November 30, 2020 and June 7, 2021, have been received and entered.


Claim Disposition
4.	Claims 1-21 are pending. Claims 1-11 are under examination.  Claims 12-21 are withdrawn as directed to a non-elected invention.




Abstract

5.	The abstract is objected to because of the following informalities:
The abstract is objected to because a period (.) is missing.
“Described are compositions and methods relating to modified yeast cells that over- expresses the transcriptional activator/repressor, GIS1. The yeast cells produce an increased amount of ethanol compared to their parental cells. Such yeast is particularly useful for large-scale ethanol production from starch substrates where increased ethanol production is desirable.”
Appropriate correction is required.





Specification

6.	The specification is objected to because of the following informalities:
The specification is objected to because priority information is missing from page 1.
Appropriate correction is required.
 



Information Disclosure Statement

7.	To date no Information Disclosure Statements have been filed. Applicant is reminded on the duty to disclose.
 



Claim Objection

8.	Claims 1-11 are objected to because of the following informalities:
obtained from parental yeast cells, the modified cells comprising a genetic alteration that causes the modified cells to produce an increased amount of GIS1 polypeptides compared to the parental cells, wherein the modified cells produce during fermentation an increased amount of [[alcohol]] ethanol compared to the amount of [[alcohol]] ethanol produced by the parental cells under identical fermentation conditions, wherein the genetic alteration comprises the introduction of an expression cassette for expressing a GIS1 polypeptide and wherein the cells are obtained from Saccharomyces spp.
 .For clarity it is suggested that claim 2 is amended to read, The modified cells of claim 1, wherein the genetic alteration comprises the introduction into the parental cells of a nucleic acid [[capable of directing]] that directs the expression of [[a]] the GIS1 polypeptide to a level above that of the parental cell grown [[under equivalent conditions]].
For clarity and precision of claim language it is suggested that claim 3 is amended to read, “The modified cells of claim 1, wherein the genetic alteration comprises the introduction of an expression cassette for expressing [[a]] the GIS1 polypeptide.
For clarity it is suggested that claim 4 is amended to read, “The modified cells of claim 1, wherein the genetic alteration comprises [[the]] introduction of an exogenous YDRO96W gene.

For clarity it is suggested claim 6 is amended to read, “The modified cells of claim 1, wherein the amount of increase in the expression of the GIS1 polypeptide is at least about 10-fold compared to the level expression in the parental cells [[grown under equivalent conditions]].
	For clarity it is suggested that claim 7 is amended to read, “The modified cells of  claim 1, wherein [[the amount of increase in the production of]] there is an increase in mRNA production, wherein the mRNA [[encoding]] encodes the GIS1 polypeptide,
and wherein the mRNA increase is at least about 10-fold compared to the level in the parental cells [[grown under equivalent conditions]]”.
For clarity it is suggested that claim 8 is amended to read, “The modified cells of  claim 1, wherein the cells further comprise an exogenous gene encoding a carbohydrate processing enzyme and wherein the carbohydrate processing enzyme is…”.
	For clarity it is suggested that claim 9 is amended to read, “The modified cells of  claim 1, further comprising [[an alteration in the glycerol pathway and/or the acetyl-CoA pathway]] altering glycerol and/or acetyl-CoA pathways”.
	For clarity it is suggested that claim 10 is amended to read, “The modified cells of any of claims 1-9 claim 1, further comprising an alternative pathway for making ethanol.
obtained from Saccharomyces cerevisiae.
	Appropriate correction is required. 





 Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or

The claimed invention is “a modified yeast, altered such that there is an increase production amounts of GIS1 polypeptides and the modified cells during fermentation have an increased amount of alcohol”. The invention is not adequately described because the invention does not set forth descriptively how the cells are altered to produce the desired effects, what specific cells are altered (broadly encompasses any yeast), does not set forth what alcohol (the instant specification exemplifies ethanol), does not establish a reference or base point for the improvement to be compared with, the invention does not provide a specific expression system (i.e. vector, promoter or genes that further encode expression products such as ‘carbohydrate processing enzyme), provide specific alterations for the glycerol and/or acetyl-CoA pathways, and does not provide a specific Saccharomyces. The claimed invention encompasses a large variable genus of structures not adequately described, thus no correlation is made between structure and function. The claims are not commensurate in scope with the disclosure in the specification and are overly broad.
The instant specification fails to provide adequate description for the large genus encompassed in the claims. The claims encompass mutations other than point mutations or single deletions, which have not been described, therefore, the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. Therefore, the skilled artisan cannot envision the 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by
functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 6-7 are ambiguous, thus indefinite for the recitation of “under identical fermentation conditions” and “under equivalent conditions” because there is no indication in the claim what conditions are deemed equivalent or identical with no reference point provided.  In addition, in claim 1, the reference to the cell and an increased  during fermentation of the polypeptides and then the alcohol end product when compared to a parent yeast cell, is unclear. Claim 1 is directed to a product as such and it cannot be deduced from said product what is considered to be the "parent yeast cell”. Hence, the relative term "increased production in a fermentation process" is 






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claims 1-4, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (FEMS Yeast Research, vol. 10, no. 7, 2010, pages 793-801, of record in the application). 
 	Yu discloses a modified Saccharomyces cerevisiae strain, which harbors exogenous multicopy plasmids overexpressing Gis1 polypeptide (see Yu page 795, col. 1, par. 3). Yu does not disclose that these modified yeast cells, which produce an increased amount of GIS1 polypeptides compared to the parental cells, also produce during fermentation an increased amount of alcohol compared to the amount of alcohol produced by the parental cells under identical fermentation conditions. However, this activity is an inherent property of a yeast strain overexpression Gis1 polypeptide. Likewise, while not measured directly, it appears from the data that the modified yeast .

12.	Claims 1-4, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedrizzo ( THE EMBO JOURNAL, vol. 19, no. 11, 1 June 2000, pages 2569-2579, of record in the application).
 The Pedrizzo discloses modified Saccharomyces strains which overexpress GIS1 polypeptide from the GAL promoter (see Pedrizzo: page 2572, column 1, paragraph 3 - page 5273, column 1, paragraph 1; figures 4,5). Pedrizzo does not disclose that these modified yeast cells produce during fermentation an increased amount of alcohol compared to the amount of alcohol produced by the parental cells under identical fermentation conditions. However, this activity is an inherent property of a yeast strain overexpression GIS1 polypeptide. Likewise, while not measured directly, it appears from the data that the modified yeast cells of Pedrizzo also implicitly fulfil the conditions set out in dependent claims 6 and 7. Therefore, the limitations of the claims are met by the reference.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 


14.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (FEMS Yeast Research, vol. 10, no. 7, 2010, pages 793-801, of record in the application) taken with Caspeta (Frontiers in Bioengin & Biotech, November 2015, vol. 3, pages 1-15) and Danisco, (WO 2015/148272, October 2015, if record in the application). 
Saccharomyces cerevisiae strain, which harbors exogenous multicopy plasmids overexpressing GIS1 polypeptide (see Yu page 795, col. 1, par. 3). Yu does not disclose that these modified yeast cells, which produce an increased amount of GIS1 polypeptides compared to the parental cells, also produce during fermentation an increased amount of alcohol compared to the amount of alcohol produced by the parental cells under identical fermentation conditions. However, this activity is an inherent property of a yeast strain overexpression GIS1 polypeptide. Likewise, while not measured directly, it appears from the data that the modified yeast cells of Yu also implicitly fulfil the conditions set out in dependent claims 6 and 7. Yu renders obvious claims 1-4, 6-7 and 11. Yu does not expressly teach a stronger promoter (see claim 5 for example). However, dependent product claims 5, 8-10 do not contain any features which, in combination with the features of any of claims 1-4, 6-7 and 11 to which they refer, would render them as non-obvious because they merely comprise known options, which the person skilled in the art would choose without the use of inventive skills and which do not result in any unexpected or advantageous effects as discussed in the Caspeta reference (see pages 1-5 for example). In addition, the prior art, has various methods for increasing the production of ethanol in yeast cells grown on a carbohydrate substrate, comprising: introducing into parental yeast cells a genetic alteration, wherein the modified cells produce an increased amount of ethanol compared to otherwise identical parental cells under equivalent fermentation conditions, which are known in the art, see for example, Danisco (WO 2015/148272, claims 1-10). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a 
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /HOPE A ROBINSON/ Primary Examiner, 
Art Unit 1652